1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    MELODY BOOHER,                            Case No.: 18cv588-LAB (KSC)
12                              Plaintiffs,
                                                ORDER DISMISSING CLAIMS
13    v.                                        AGAINST DEFENDANT
                                                NATIONSTAR MORTGAGE, LLC
14    USE CREDIT UNION, et al.,
15                            Defendant.
16
17         The joint motion to dismiss Plaintiff Melody Booher’s claims against
18   Defendant Nationstar Mortgage, LLC (Docket no. 58) is GRANTED. These claims
19   are DISMISSED WITH PREJUDICE. Booher and Nationstar shall each bear their
20   own costs and fees with respect to these claims. Although the joint motion refers
21   in passing to a settlement agreement, the Court does not retain jurisdiction to
22   interpret or enforce any settlement agreements between the parties.
23         IT IS SO ORDERED.
24   Dated: November 5, 2018
25
26                                            Hon. Larry Alan Burns
                                              United States District Judge
27
28

                                               1
                                                                             18cv588-LAB (KSC)
